—Appeal by the de*463fendant from a judgment of the Supreme Court, Richmond County (Vinik, J.), rendered October 29, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in excluding a defense witness (see, People v Justice, 172 AD2d 851). Furthermore, the prosecutor properly cross-examined another defense witness because the record shows that she had a good faith basis for the questioning (see, People v De Pasquale, 54 NY2d 693; People v Lewis, 140 AD2d 714).
We find no basis to disturb the defendant’s sentence (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.